United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41653
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ANGEL GONZALEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:04-CR-2258-4
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Angel Gonzalez appeals his 135-month sentence following

his guilty plea to possession with intent to distribute in excess

of five kilograms of cocaine.   He avers that the district court

erred by denying him a minor-role adjustment pursuant to U.S.S.G.

§ 3B1.2.

     Following United States v. Booker, 543 U.S. 220 (2005), this

court reviews the district court’s application of the Sentencing

Guidelines de novo and reviews factual findings for clear error.

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.),

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41653
                                -2-

cert. denied, 126 S. Ct. 268 (2005); United States v. Villegas,

404 F.3d 355, 359 (5th Cir. 2005).   Although Gonzalez asserts

that he merely held the cocaine for a short period of time and

contacted the eventual courier, the record reveals that Gonzalez

recruited the courier, directed the movements of the courier, and

was responsible for paying the courier.   Moreover, the large

amount of cocaine involved mitigates against granting the

adjustment.   United States v. Rojas, 868 F.2d 1409, 1410

(5th Cir. 1989) (defendant entitled to neither minimal nor minor

participant status based on significant quantity of cocaine

defendant possessed).   Based on these facts, we conclude that the

district court did not clearly err in denying a minor-role

adjustment.

     AFFIRMED.